Title: Vergennes to the Commissioners, 20 April 1778
From: Vergennes, Charles Gravier, Comte de
To: First Joint Commission at Paris,Adams, John


      
       a Versailles le 20 Avril 1778
      
      J’ai recû, Messieurs, la Lettre que vous m’avez fait l’honneur de m’ecrire hier, pour representer l’interet dont il seroit d’assurer pardes Convoys le depart de vos batimens paur L’Amerique. Cet objet regardant uniquement, M. de Sartine, je vais lui faire passér la traduction de votre Lettre, et je Serai tres empressé, a vous faire Part de Sa Reponse. J’ai l honneur d’etre avec une tres parfaite Consideration, Messieurs, Votre tres humble et tres obeissant Serviteur.
      
       De Vergennes
      
     